     Case 19-12556-KCF Doc 101-8 Filed 07/14/21 Entered 07/14/21 16:38:31               Desc
UNITED STATES BANK         Proposed Order Page 1 of 2
DISTRICT OF NEW JERSEY
Caption in Compliance with D.N.J. LBR 9004-1(b)

  PERKINS COIE LLP
  Jeffrey D. Vanacore
  Deborah M. Kennedy (admitted pro hac vice)
  1155 Avenue of the Americas, 22nd Floor
  New York, NY 10036-2711
  Telephone: 212.262.6900
  Email: JVanacore@perkinscoie.com
  Email: DKennedy@perkinscoie.com
InSpecial
    Re: Counsel to John M. McDonnell, Chapter 7       Case No.:       ____________________
                                                                          19-12556(KCF)
  Trustee
                                                                     08/05/2021 at 2:30pm
                                                      Hearing Date: ____________________
 ELIA J. ZOIS and MARIANA ZOIS,
                                                      Judge:          _____________________
                                                                        Kathryn C. Ferguson
                       Debtors.
                                                      Chapter:        _____________________
                                                                                7




                                    ORDER GRANTING ALLOWANCES


      The relief set forth on the following page is hereby ORDERED.
Case 19-12556-KCF         Doc 101-8 Filed 07/14/21 Entered 07/14/21 16:38:31                Desc
                              Proposed Order Page 2 of 2




       The Court having found that the person(s) named below filed application(s) for
allowances; and notice and opportunity for hearing were given to creditors and other parties in
interest as required; and for good cause shown; it is


       ORDERED that compensation and expenses are allowed as follows:


       APPLICANTS                     COMMISSION/FEES                      EXPENSES

 Perkins Coie LLP                     $ 131,027.00                        $ 10,931.92
 Special Counsel
 to John M. McDonnell,
 Chapter 7 Trustee




                                                                                         rev.8/1/15




                                                 2
